DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it fails to comply with 37 C.F.R. 1.84(m) shading-because it reduces legibility and it does not aid in the understanding of the invention.  Additionally, the drawings do not comply with 37 C.F. R. 1.84(u)(1)-each different view is not numbered in consecutive Arabic numerals;  specifically, each pate of drawings contains multiple views but only a single view number.  Furthermore, said drawings are not compliant with 37 C.F.R. 1.84 (p)(1) because the reference characters are encircled or (p)(3) because the numbers of at least Figure 9 are too small.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as  being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1-4, said claims are held to be indefinite because they comprise more than one sentence.  A claim must contain one (and only one) sentence.
	Furthermore, with regards to claim 1, said claim is further held to be indefinite because it is unclear what “Takes on a uniquely defined perimeter shape for each individual scale tile design.”  Initially, it is noted that it is unclear what must take “on a uniquely defined perimeter shape”-the surface formed as an individual scale tile, the planar or three dimensional volumetric object, etc.  Furthermore, it is unclear what is meant by “uniquely defined perimeter shape;”  Unique relative to what? How/what defines the perimeter shape and how is it limited?
It is unclear what constitutes a “individual scale tile design” as said term is not defined in the specification and does not have an art-accepted meaning.
Furthermore, said claim is held to be indefinite because it is unclear how one of skill in the art would determine if “the perimeter shapes are defined in such a manner as to have the ability to be arranged in an array configuration when combining multiple singular scale tiles together” and what constitutes “little to no spacing” between the scale tiles.
	Said claim is further held to be indefinite because  it is unclear if the parenthetical limitations (e.g. riblets and “or less”) further limit the claims.  
Additionally, claim 1 is held to be indefinite because it is unclear what is meant by ‘Unique in the transverse cross section of the individual scale tile”-does that mean each individual scale tile is unique from others or does it require the cross section of a singular tile to be “unique” from adjacent sections of the tile?
Claim 1 is further held to be indefinite because it is unclear how the skilled artisan would measure  “angles of 15 degrees from the vertical or less on either side” as no method is set forth in the specification with sufficient detail to duplicate the measurement and the examiner is not aware of any art-accepted industrial standards for such a measurement.
Additionally, said claim is indefinite because it is unclear what is meant by “Steep, non-linear triangular-like peaks” as said terms are subjective.  Specifically, what is Triangular- like about a peak which “stay constant height…from the center peak section to the outermost peak section”  Said claim is further held to be indefinite because there is no antecedent basis for the terms “the center peak section” or ”the outermost peak section.”  It also is not clear how the skilled artisan would be able to identify said outermost peak section and center peak section
Claim 1 is further held to be indefinite because it is unclear what is meant by “unique” in the longitudinal cross section of the individual scale tile for the reasons given above.  Furthermore, it is unclear what is meant by “taken at the top of one of the steep, non-linear triangular-like raised peaks.” It also is not clear what is meant by an “ ‘OG’ curve”.  Said term is not defined in the specification and does not have an art-accepted meaning.
There also is no antecedent basis for the terms “the leading and trailing edges” and ”the longitudinal section.”  Furthermore,  it is not clear how said terms are defined.  
With regards to claim 2, said claim is held to be indefinite because it is unclear how one would determine if scale tiles were “singularly unique individual scale tiles”.  Said term does not have an art-accepted meaning and is not defined in the specification.
Said claim is further held to be indefinite because it is unclear what is meant by “a scale tile array” as said term does not have an art-accepted meaning and is not defined in the specification.  It also is not clear the difference between the “scale tile array” and the later claimed “continuous scale pattern array” and “continuous scale tile array.”
Furthermore, said claim is further held to be indefinite because it is unclear what is meant by “Creates a unique and continuously repeatable pattern that is of unique geometry”.   What makes the pattern and geometry “unique”?  Relative to what?  
It also is not clear what is meant by “multiple individual scale tiles of the same designs”  and how said limitation is consistent with the claim limitation requiring the surface is formed from “singularly unique individual scale tiles.” Furthermore, it is unclear what is meant by a “ continuous scale pattern array.”
 	Claim 2 is further held to be indefinite because it is unclear what is meant by “Creates uniquely defined surface transitions between the individual scale tiles” .  It is unclear what “creates” said transitions and what makes them unique.
Said claim is further held to be indefinite because there is no antecedent basis for the term “the outer perimeter line boundary intersections.”
	The claim is further held to be indefinite because it is unclear what is meant by “the resulting scale tile array pattern is unique to the individual scale tile chosen to create the scale tile array.”
With regards to claim 3, said claim is held to be indefinite because it is unclear what is meant by “ singularly unique scale tiles” and “unique and novel characteristics” as the terms “unique” and “novel” are subjective terms without objective definition in the specification or the prior art.
	With regards to claim 4, said term is held to be indefinite because it is unclear what is meant by “singularly unique tiles”.  Additionally, the term “unique” is subjective terms without objective definition in the specification or the prior art.
Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, said claim is indefinite because it is unclear what is meant by “of significant width and length” as the specification contains no guidance on how to determine if something is “significant”.
  Furthermore, said claim is indefinite because it is unclear what is meant by “can be manufactured onto the surfaces of a solid object through the manufacture of said solid object — through processes such as molding, casting, machining or laser etching.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2002/0146540) in view of Hulseman et al (US 2011/0266724).
Johnston teaches a multi-functional micro-structured surface (abstract-the micro-structured film is understood to be multifunctional because it acquires and controls liquid)  for application to planar or three-dimensional volumetric objects.
Johnston does not teach that the film could be formed as an individual scale tiles which are subsequently applied to the object.  However, Hulseman teaches the micro-structured surfaces may be manufactured in sections as tiles (0031). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to form the film of Johnston as an individual scale tiles which are subsequently applied on a planar or three dimensional volumetric object and arrange them in an array configuration when combining multiple singular scale tiles in order to ease storage and installation of the film.
The examiner takes the position that the tiles of Johnston in view of  will necessarily take on a uniquely defined perimeter shape for the scale tile design chosen. 
	Johnston teaches the transverse cross section of the individual scale tile, defined by steep, non-linear triangular-like raised peaks (riblets) with angles of 15 degrees from the vertical or less on either side (0082). Johnston further teaches that the angle of the peaks is a result effective variable  that determining vertical wicking distance and flow rate.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the angles of the peaks in order to optimize the vertical wicking distance and flow rate of the film.  Steep, non-linear triangular-like peaks (riblets) which rise to a height of 1 mm maximum (or less-0084) and taper in height from the center peak section to the outermost peak section (see Figures).
Johnston is understood to teach a multifunctional microstructure surface that is unique in the longitudinal cross section of the individual scale tile taken at the top of one of the steep, non-linear triangular-like raised peaks wherein the longitudinal section is defined by an ‘OG’ curve that starts at a zero height and reaches a height of 1 mm maximum (or less-0084) on the leading edge, and passes through an OG curve from an established maximum height to zero (see Figures).
With regards to claim 2, the examiner takes the position that any assembly of multiple individual scales tiles, such as those rendered obvious by Johnston in view of Hulseman,  will “creates a unique and continuously repeatable pattern that is of unique geometry” and “assembles the individual scale tiles into a continuous scale pattern array.”  Furthermore, the examiner takes the position that any assembly of multiple individual scales tiles, such as those rendered obvious by Johnston in view of Hulseman,  will “create uniquely defined surface transitions between the individual scale tiles that make up a scale tile array” and  will result in a scale tile array pattern that is “unique to the individual scale tile chosen to create the scale tile array.”
With regards to claim 3, Johnston teaches a multi-functional micro-structured surface which has a  deduction of hydrodynamic skin friction drag when the solid object is in dynamic motion within a water making the solid objects travel through the fluid medium more efficient (0056).
With regards to claim 4, Johnston teaches a multi-functional micro-structured surface that can be manufactured by casting of a material such as polyethylene  (0059) and rolling (0059-casting roll) into a thin film sheet of significant width and length.  Alternatively, Johnston teaches the film can be manufactured by embossing or roll forming a scale array pattern onto a thin film sheet of impressionable material such as polyethylene  (0059) or through processes such as molding,  or machining  (0116).
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0024508  and US 2011/01866685  each teaches a nano-structured super hydrophobic material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649